Citation Nr: 0521342	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-00 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for an anxiety disorder.

2.  Entitlement to a compensable initial rating for 
patellofemoral syndrome of the left knee.

3.  Entitlement to a compensable initial rating for bilateral 
pes planus.

4.  Entitlement to a compensable initial rating for 
tendonitis of the left ankle.

5.  Entitlement to service connection for allergic rhinitis. 

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for chronic cervicitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and her husband


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to May 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, 
granted entitlement to service connection for an anxiety 
disorder, left knee and left ankle disability, and for 
bilateral pes planus.  The veteran appeals the assignment of 
initial ratings.  The veteran's claims folder is now serviced 
by the RO in Montgomery, Alabama.

As noted in more detail below, the veteran appeared at a 
video conference hearing in May 2005 and withdrew her appeal 
of the denial of entitlement to service connection for 
allergic rhinitis, sinusitis, and chronic cervicitis.  She 
also submitted correspondence reflecting her withdrawal of 
these issues as per 38 C.F.R. Section 20.204.  As such, the 
only issues before the Board on appeal are as set forth on 
the title page of this decision.

The issues of entitlement to higher initial ratings for 
patellofemoral syndrome of the left knee, bilateral pes 
planus, and tendonitis of the left ankle are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's anxiety disorder with depressive symptoms 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
judgment, impaired abstract thinking and disturbances of 
motivation and mood.

3.  The appellant withdrew her appeal seeking entitlement to 
service connection for allergic rhinitis, sinusitis, and 
chronic cervicitis at her May 2005 video conference hearing 
before the Board.


CONCLUSIONS OF LAW

1.  Criteria for a 50 percent initial rating for an anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9400 
(2004).

2.  The appellant having withdrawn her appeal seeking 
entitlement to service connection for allergic rhinitis, 
sinusitis, and chronic cervicitis, there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to these issues. 38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Anxiety Disorder

The veteran asserts that the rating assigned for her anxiety 
disorder should be higher than 30 percent because she is 
insecure and anxious about all responsibilities required of 
civilian life, has difficulty concentrating and performing 
daily activities because of a lack of energy, and she has 
difficulty sleeping.  She and her husband credibly testified 
before the Board that the veteran has difficulty handling the 
smallest amount of stress, but does not participate in any 
treatment for her psychiatric symptoms.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's anxiety disorder is evaluated under Diagnostic 
Code 9400 of 38 C.F.R. Section 4.130 which utilizes a 
general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  The general rating formula, in 
pertinent part, is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

The veteran's service medical records reveal that she 
experienced anxiety in relation to her duties as an air 
traffic controller and underwent medical evaluation in 
1999.  She was removed from those duties and her 
symptoms resolved.  The veteran was honorably discharged 
in May 2000.

The veteran underwent VA examination in December 2000 
and complained of difficulty sleeping, feeling tired 
with no energy during the day, having problems 
concentrating, feeling depressed and anxious and 
worrying quite a bit.  She denied having any suicidal 
ideation.  Upon examination, the veteran was noted to 
have mild psychomotor retardation and appeared sad and 
downcast; her cognitive functioning was diminished; she 
had limited concentration and attention span; and, her 
insight and judgment were poor.  An Axis I diagnosis of 
anxiety disorder with depressive symptoms was rendered 
and a Global Assessment of Functioning score of 58 to 60 
was assigned, suggesting moderate symptoms or moderate 
difficulty in social, occupational or school functions 
as per the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired judgment, impaired abstract 
thinking and disturbances of motivation and mood.  Although 
she does not participate in treatment for her psychiatric 
symptoms, the Board finds that the current testimony of the 
veteran and her husband is consistent with the medical 
findings of December 2000 and is evidence that criteria for 
the assignment of a 50 percent initial rating as opposed to a 
30 percent rating have been met for the period in question.  
Criteria for a higher rating, however, have not been shown as 
there is no suggestion in the record that the veteran has 
deficiencies in most areas of her life due to suicidal 
ideations, ritualistic behavior or the like.  As such, an 
initial rating of 50 percent is granted.  The record does not 
reflect the need to assign staged ratings.

II. Withdrawn Issues

At a video conference hearing before the undersigned in May 
2005, the appellant withdrew her appeal of the RO's denial of 
entitlement to service connection for allergic rhinitis, 
sinusitis, and chronic cervicitis.  She submitted 
correspondence reflecting her withdrawal of these issues as 
per 38 C.F.R. § 20.204.  The transcript of the hearing also 
reduced this intention to writing.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question. See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by an appellant, it ceases to exist; it is no longer pending 
and it is not viable).

As of the date of the hearing in May 2005, the Board had not 
issued a final decision with respect to the claims withdrawn 
by the appellant. Therefore, her withdrawal of these issues 
is valid.

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed. Consequently, in such an instance, 
dismissal of the appeal is appropriate. See 38 U.S.C.A. § 
7105(d). Accordingly, because the appellant clearly expressed 
her desire to terminate her appeal of the RO's denial of 
entitlement to service connection for allergic rhinitis, 
sinusitis, and chronic cervicitis, because she did so in 
writing, and because the Board had not promulgated a decision 
on her appeal at the time of her withdrawal of the appeal, 
the legal requirements for a proper withdrawal have been 
satisfied. 38 C.F.R. § 20.204(b). As such, further action by 
the Board on this particular matter is not appropriate and 
the appellant's appeal for these issues is dismissed.

III.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim here on appeal has proceeded in accordance with the 
law and regulations. 
 
Duty to Notify

The Court's decision Pelegrini  held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
January 2001, shortly after the VCAA was enacted, and the 
VCAA notice was first given to the veteran in October 2001.  
The Court acknowledged in Pelegrini that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In Pelegrini, the Court held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The veteran was informed of the requirements 
of the VCAA specifically and in detail in a letter dated in 
April 2004.  Because the letter fully provided notice of 
elements (1), (2), (3), and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
129 (2005).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her a physical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran and her husband credibly testified before the 
Board in May 2005.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An initial rating of 50 percent for an anxiety disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for allergic rhinitis, sinusitis, and 
chronic cervicitis having been withdrawn, the appeal of these 
issues is dismissed.


REMAND

The veteran seeks higher initial ratings for patellofemoral 
syndrome of the left knee, bilateral pes planus, and 
tendonitis of the left ankle.  The record shows that she 
underwent VA examination in October 2000 and was determined 
to have various disabilities of the feet and lower left 
extremity.  Unfortunately, the examiner did not render any 
opinion with respect to whether the diagnosed disabilities 
limited the veteran's ability to function nor did the 
examiner give any indication as to whether the veteran 
experienced increased impairment during periods of symptom 
exacerbation.

The veteran credibly testified before the Board that her 
symptoms had increased in severity since the examination in 
2000 and she submitted medical records reflecting her 
participation in physical therapy in 2005 for impaired joint 
mobility in the left knee, impaired motor function, impaired 
muscle performance, and limited range of motion in the left 
lower extremity.  The veteran did not submit records from her 
treating physician, but identified her as Darla Cowart and 
advised the Board that she saw her treating physician every 
three to six months.

The Board finds that the medical evidence of record is 
inadequate upon which to properly determine the level of 
impairment experienced by the veteran.  The VA examination 
report of 2000 is stale and the current evidence of physical 
therapy suggests that the veteran's physical impairments are 
more severe than evaluated.  As such, this matter must be 
remanded to further develop the medical record.

The veteran is hereby notified that it is her responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, this matter is remanded for the following action:

1.  Contact the veteran and have her 
identify the location of treatment by 
Darla Cowart so that treatment records 
may be obtained from 2000 to present.  
All records are to be associated with the 
claims folder or, if they are not 
available, a note reflecting the reason 
why the records cannot be obtained is to 
be placed in the claims folder.

2.  Upon receipt of all updated treatment 
records, schedule the veteran for 
appropriate examination to determine the 
nature and severity of her left knee 
disability, her left ankle disability, 
and her bilateral foot disability.  The 
examiner is to review all pertinent 
medical evidence, examine the veteran, 
perform any and all necessary diagnostic 
testing and render all appropriate 
diagnoses.  

?	The examiner should specifically 
comment on the veteran's level of 
functional impairment with respect 
to each disability diagnosed as well 
as opine as to whether the veteran 
would experience an increase in 
limitation during periods of symptom 
exacerbation, to include objective 
evidence of pain.  All opinions 
rendered must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


